Name: Commission Regulation (EC) No 2282/1999 of 28 October 1999 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities29. 10. 1999 L 279/31 COMMISSION REGULATION (EC) No 2282/1999 of 28 October 1999 on the issuing of export licences for wine-sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1685/95 of 11 July 1995 on arrangements for issuing export licences for wine-sector products (1), as last amended by Regulation (EC) No 2182/1999 (2), and in particular Article 3(3) thereof, (1) Whereas Article 55(7) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (3), as last amended by Regulation (EC) No 1677/1999 (4), limits the grant of export refunds for wine-sector products to the volumes and expenditure contained in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations; (2) Whereas Article 3 of Regulation (EC) No 1685/95 lays down the conditions under which the Commission may take specific measures to prevent an overrun of the quantity laid down or the budget available under the said Agreement; (3) Whereas, on the basis of information on export licence applications available to the Commission on 27 October 1999, the quantity still available for the period until 15 November 1999, for the zone referred to in Article 3(4a) of Regulation (EC) No 1685/95, could be exceeded unless the issue of export licences with advance fixing of the refund is restricted; whereas, therefore, a single percentage for the acceptance of applications submitted between 20 and 26 October 1999 should be applied and the submission of applications and the issue of licences suspended until 15 November 1999, for zones (3) Eastern Europe and (4) Western Europe referred to in Article 3(4a) of Regulation (EC) No 1685/95, HAS ADOPTED THIS REGULATION: Article 1 1. Export licences with advance fixing of the refund for wine-sector products for which applications are submitted between 20 and 26 October 1999 under Regulation (EC) No 1685/95 shall be issued for 78,6 % of the quantities requested for zone (1) Africa. 2. The issue of export licences for wine-sector products referred to in paragraph 1 for which applications are submitted from 27 October 1999 and the submission of export licence applications from 29 October 1999 shall be suspended until 15 November 1999. Article 2 This Regulation shall enter into force on 29 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 161, 12.7.1995, p. 2. (2) OJ L 267, 15.10.1999, p. 21. (3) OJ L 84, 27.3.1987, p. 1. (4) OJ L 199, 30.7.1999, p. 8.